DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and being examined.

Response to Amendment
The previous objections of claims 1, 3, and 6 are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 5-7, 9, 10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claim(s) 1, 4, 5, 8, and 9, under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0032375 A1 to Georlette et al. (hereinafter Georlette) as evidenced by WO 2015/036998 A1 to Rapaport et al. (hereinafter Rapaport) are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claims 1 and 12 under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) are withdrawn in light of the Applicant’s amendments.
The previous rejections of Claim(s) 7 under 35 U.S.C. 103 as being unpatentable over US 2013/0032375 A1 to Georlette et al. (hereinafter Georlette) as evidenced by WO 2015/036998 
The previous rejections of Claim 11 under 35 U.S.C. 103 as being unpatentable over Nishiboro et al. (hereinafter Nishiboro) and , as applied to claim 1, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7, 8, 9, 11 and 12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 8 recites the limitations “at least 15 parts by weight…” of Formula I or III, and “at least 15 parts by weight of one or more phosphorus-containing compound(s)…,” or “at least 20 parts by weight of a liquid alkylated triphenyl phosphate ester…” These ranges are broad in that they only have a lower limit, but an unlimited upper limit. However, Applicant’s specification do not support the unlimited upper limits. Applicant’s specification only specifically states that Formula I or II are in the amount range of 15 to 60 parts weight (page 11-12 and page 15-16), and that the alkylated triphenyl phosphate ester is used in an amount of 15-30 (page 15-16) and 20-40 weight parts (page 12). Thus, the Applicant’s specification does not have support for an unlimited upper limit for the above ranges and is thus, considered new matter.

Claims 2, 3, 4, 7, 9, 11 and 12 are dependent claims which fail to rectify the issues above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2007/0004872 A1 to Lu et al. (hereinafter Lu).

Regarding claims 1, 2, and 12, Nishiboro teaches a thermosetting resin composition in Example 1 comprising 10 parts of a brominated epoxy compound A having the formula 1 
    PNG
    media_image1.png
    77
    350
    media_image1.png
    Greyscale
, 2 parts of a tribromophenol/ethylene oxide adduct, 100 parts of a thermosetting resin such as phenol resin, and 3 parts of cresyl-diphenol-phosphate (See Table 1, STN abstract and page 3). Nishiboro further teaches the above thermosetting resin can be an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps with the claimed ranges cited in claim 1. Nishiboro does not teach the Sb2O3. Nishiboro further teaches the above is impregnated on a paper and cured at 150 deg C to form a laminate (page 3), which meets the process of claim 12 wherein the heat is the curing agent aid. 
Nishiboro also teaches the composition can be used with other additives such as phosphorus flame retardants.

However, Lu teaches a molding composition comprising an epoxy resin, a hardener and a poly(arylene ether) resin (See abstract), wherein composition further includes flame retardants (para 21), which is in the same field of use of epoxy resin and flame retardants as cited above in Nishiboro. Lu further teaches that suitable flame retardants include ammonium polyphosphate and resorcinol (bis)diphenyl phosphate) and combinations thereof, used in amounts of 5-50 parts per 100 parts of epoxy resin (para 21), which overlaps and meets the claimed amounts cited in claims 1, 3, 6, and 8. Lu further teaches the amount of flame retardants will produce flame retardancy of V-0 (para 21).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the combination of ammonium polyphosphate and resorcinol (bis)diphenyl phosphate in the amount cited in Lu as the addition flame retardants of Nishiboro because Nishiboro teaches the composition can be used with other additives such as phosphorus flame retardants, Lu teaches the same field of use of epoxy resin and flame retardants as cited above in Nishiboro, Lu further teaches that suitable flame retardants include ammonium polyphosphate and resorcinol (bis)diphenyl phosphate) and combinations thereof, and Lu further teaches the amount of flame retardants will produce flame retardancy of V-0 (para 21).

Claims 1, 4-10, and 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2013/0032375 A1 to Georlette et al. (hereinafter Georlette).

Regarding claims 1, 4-7, and 12, as cited above and incorporated herein, Nishiboro teaches the 100 parts of epoxy resin, and bromo-epoxy resin having formula (I) of claim 1.  Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2), which correlates to 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin which overlaps and meets the ranges cited in claims 1 and 6. Nishiboro also teaches the composition can be used with other additives such as phosphorus flame retardants. Nishiboro does not teach the Sb2O3. Nishiboro further teaches the above is impregnated on a paper and cured at 150 deg C to form a laminate (page 3), which meets the process of claim 12 wherein the heat is the curing agent aid. 
Nishiboro does not explicitly teach the amounts of 20-40 part a mixture of butylated triphenyl esters cited in claims 4-7.
However, as cited above and incorporated herein, Georlette teaches in the examples a coating composition comprising a brominated epoxy oligomer F-3020, and/or F-2016 (para 50-54), an aryl phosphate ester such as Phosflex 71B, (para 27), and an epoxy soya oil (Table 1, para 54-55). Georlette further teaches the brominated oligomers above have the formulas
    PNG
    media_image2.png
    379
    831
    media_image2.png
    Greyscale
and can be used in combinations thereof, wherein n is 0-10 (para 15). The above F-3020 brominated epoxy oligomer meet the claimed tribromophenyl end-capped flame retardant having the claimed formula (I), and the Phosflex 71B meets the claimed liquid mixture of butylated triphenyl phosphate ester cited in claims 1, 4, 5, 8-10, as cited on page 11 of the Applicant’s specification. Georlette further teaches the Phosflex 71b, i.e. mixed butylated triphenyl phosphate ester, used in combination with same tetrabrominated oligomer as cited above in Nishiboro. Georlette further teaches the same field of flame retardant coatings as cited above in Nishiboro. Georlette also teaches the brominated epoxy oligomer (BEO) is melt mixed with the phosphate ester resin (para 32 and 56), and are mixed in a weight ratio of BEO to phosphate ester of 1:1 to 1:3 (para 31), which correlates to 30-50 wt% of BEO in the solution which overlaps and meets the claimed rang cited in claim 7, and furthermore, when combined with the teachings of 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin of Nishiboro above, correlates to 0.5-135 parts of Phosflex 71b per 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin, which overlaps and meets the claimed range 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the amounts of Phosflex 71b of Georlette for the phosphorus flame retardant in Nishiboro because Georlette teaches the Phosflex 71b can be used in combination with same tetrabrominated epoxy oligomer as cited above in Nishiboro and further teaches the same field of flame retardant coatings as cited above in Nishiboro, and Georlette further teaches adding the BEO and phosphate ester in the ratio will give a flame retardancy of V-0 (para 30).

Regarding claims 8-10, as cited above and incorporated herein, the combination of Nishiboro and Georlette teaches the curable epoxy composition. 
Nishiboro teaches a thermosetting resin composition in Example 1 comprising 6 parts of a brominated epoxy compound A having the formula 2 
    PNG
    media_image3.png
    74
    374
    media_image3.png
    Greyscale
, and 6 parts of a tribromophenol/ethylene oxide adduct, 100 parts of a thermosetting resin such as phenol resin, and 3 parts of cresyl-diphenol-phosphate (See Table 1, STN abstract and page 3). The above 
    PNG
    media_image3.png
    74
    374
    media_image3.png
    Greyscale
meets the claimed brominated formula having a molecular weight about ~2432, which meets the claimed formula II cited in 
Georlette further teaches the Phosflex 71b, i.e. mixed butylated triphenyl phosphate ester, used in combination with same tetrabrominated oligomer as cited above in Nishiboro. Georlette also teaches the brominated epoxy oligomer (BEO) is melt mixed with the phosphate ester resin (para 32 and 56), and are mixed in a weight ratio of BEO to phosphate ester of 1:1 to 1:3 (para 31), and when combined with the teachings of 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin of Nishiboro above, correlates to 0.5-135 parts of Phosflex 71b per 0.5-45 parts of brominated epoxy compound per 100 parts of epoxy resin, which overlaps and meets the claimed range cited in claim 10. Georlette further teaches adding the BEO to phosphate ester in the ratio will give a flame retardancy of V-0 (para 30).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 03-234726 A1 to Nishiboro et al. (hereinafter Nishiboro) and further in view of US 2007/0004872 A1 to Lu et al. (hereinafter Lu), as applied to claim 2 above, and in further view of JP 07-247206 A to Ito et al. (hereinafter Ito).


Lu does not explicitly teach the aluminum ammonium polyphosphate.
However, Ito teaches a flame retardant comprising a double salt of ammonium polyphosphate and aluminum (See abstract and para 5-7), which can be used in resins for coatings, fibers and building materials (para 1), which is in the same field of flame retardant resins and is also reasonably pertinent to the particular problem with which the applicant was concerned, (i.e. flame retardancy). Ito further teaches the double salt of ammonium polyphosphate and aluminum has both antibacterial and antifungal properties as well as is a flame retardant and thus, prevents discoloration of the resin in coatings and paints and flame retardancy. (para 24).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the double salt of ammonium polyphosphate and aluminum flame retardant of Ito for the ammonium polyphosphate in Lu because Ito teaches the same field of flame retardant resins and is also reasonably pertinent to the particular problem with which the applicant was concerned, (i.e. flame retardancy), and Ito further teaches the double salt of ammonium polyphosphate and aluminum has both antibacterial and antifungal properties as well as is a flame retardant and thus, prevents discoloration of the resin in coatings and paints and flame retardancy. (para 24).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiboro and Lu, as applied to claim 1, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger).

Regarding claim 11, as cited above and incorporated herein, the combination of Nishiboro and Lu teaches claim 1.  
Nishiboro also teaches the brominated epoxy compound and tribromophenol/ethylene oxide adduct is used with thermosetting resins such as an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in a total amount of the two components of amount of 5-50 parts per 100 parts of resin (page 2). Nishiboro does not teach the Sb2O3.
Nishiboro does not explicitly teach the two component kit cited in claim 11.
However, Zuppinger teaches epoxy resin castings comprising an epoxy resin, a carboxylic anhydride curing agent. Zuppinger further teaches the reaction mixture further includes additives such as flame retardants (col 4, ln 59-64) and the reaction mixture is prepared in two premixes of a resin component (A) comprising the epoxy resin and the additives and a hardener component (B) comprising the carboxylic anhydride (col 5, ln 1-14), which meets the kit cited in claim 11. Zuppinger further teaches the components are mixed, 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to the include the brominated epoxy compound and tribromophenol/ethylene oxide adduct of Nishiboro as the flame retardants in the two components of Zuppinger because Nishiboro teaches the same field of epoxy resin coatings as cited in Zuppinger and Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishiboro and Georlette, as applied to claim 1, and further in view of US 4,321,351 A to Zuppinger et al. (hereinafter Zuppinger).

Regarding claim 11, as cited above and incorporated herein, the combination of Nishiboro and Georlette teaches claim 1.  
Nishiboro also teaches the brominated epoxy compound and tribromophenol/ethylene oxide adduct is used with thermosetting resins such as an epoxy resin (page 2), and is used in the field of coatings, films, moldings and adhesives (See abstract). Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3) and are used in a ratio of 1:9 to 9:1 and in 
Nishiboro does not explicitly teach the two component kit cited in claim 11.
However, Zuppinger teaches epoxy resin castings comprising an epoxy resin, a carboxylic anhydride curing agent. Zuppinger further teaches the reaction mixture further includes additives such as flame retardants (col 4, ln 59-64) and the reaction mixture is prepared in two premixes of a resin component (A) comprising the epoxy resin and the additives and a hardener component (B) comprising the carboxylic anhydride (col 5, ln 1-14), which meets the kit cited in claim 11. Zuppinger further teaches the components are mixed, coated to form casting or encapsulant and cured (col 5, ln 29-53), which meets the process cited in claim 12.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to the include the brominated epoxy compound and tribromophenol/ethylene oxide adduct of Nishiboro as the flame retardants in the two components of Zuppinger because Nishiboro teaches the same field of epoxy resin coatings as cited in Zuppinger and Nishiboro further teaches the addition of the brominated epoxy compound and tribromophenol/ethylene oxide adduct gives flame retardance and heat resistance, (See page 1-3).

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11-14, the Applicant argues that Nishiboro does not teach the solution of the epoxy resin, Phosflex 71B and brominated epoxy resin and further does not teach the advantages of the combination giving a V-0 flame retardancy rating, and there is too many changes and variables to have a reasonable expectation of success. The Applicant also argues unexpected success from the combination of Phosflex 71B and the brominated epoxy compound. This is not persuasive because Nishiboro first teaches the thermosetting resin include examples such as an epoxy compound resin (page 2), and furthermore, other additives may be included such as phosphorus-based flame retardants, which demonstrates compatibility to adding the Phosflex 71b of Georlette. Additionally, as cited above and incorporated herein, Georlette teaches the combination of brominated epoxy oligomer and Phosflex 71b in the claimed amount/ratio and that the ratio would achieve the flame retardancy of V-0, which demonstrates that the flame retardancy would not be “unexpected.” 
In regards to the unexpected results for dissolution, Applicant has not met their burden in establishing unexpected results because their examples/tables do not give an adequate comparison to the closest prior art and the claims do not commensurate in scope to their evidence.  See MPEP 716.02 (a-e). Applicant’s Tables showing the excellent solvent are only toward Phosflex 71b with two specific types of brominated epoxy resin of F-2001, and Texfron 4002, however, Applicant’s claims are also broadly directly to the comparison phosphorus 
Thus, for the above reasons, the Applicant’s arguments are found to be unpersuasive.
On page 14-15, the Applicant Georlette does not teach “dissolution” of the brominated epoxy resin with the Phosflex 71b. This is not persuasive because Georlette teaches the combination of the exact same brominated epoxy resin and Phosflex 71b as shown in the Applicant’s examples of Table 3, and thus, it would result in the same dissolution whether heated or not. Furthermore, mixing the epoxy resin, the same brominated epoxy resin in Nishiboro with the Phosflex 71b of Georlette would in result in a dissolution in-situ since it is the same as those shown in Table 3 of the Applicant’s specification.
 On page 15-17, the Applicant argues that Lu does not teach the unexpected flame retardancy of V-0 when adding the ammonium polyphosphate or resorcinol bis(diphenyl phosphate) and further, Lu teaches including the antimony trioxide synergist. This is not persuasive because Lu actually teaches antimony oxide is preferably avoided (para 21). In regard of the unexpected results of V-0 flame retardancy, the Applicant has not met their burden in establishing unexpected results because their examples/tables do not give an adequate comparison to the closest prior art and the claims do not commensurate in scope to their evidence.  See MPEP 716.02 (a-e). In this case, the closest prior art is Nishiboro and not Lu. 
In response to applicant's argument that Ito is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as cited above and incorporated herein, Ito teaches the same field of flame retardant resins that are reasonably pertinent to the particular problem of the Applicant, which in this case is flame retardancy. Thus, one skilled in the art would be motivated to use the same aluminum ammonium polyphosphate for the epoxy resins.
On page 19-21, the Applicant makes the same argument cited above in regard to the combination of Nishiboro and Georlette. These are found unpersuasive for the same reasons as addressed above and incorporated herein.
On page 21-22, the Applicant makes the same argument cited above in regard to the combination of Nishiboro and Zuppinger. These are found unpersuasive for the same reasons as addressed above and incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HA S NGUYEN/Examiner, Art Unit 1766                         

/RACHEL KAHN/Primary Examiner, Art Unit 1766